DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 8 is objected to because of the following informalities: the claim depend on claim 3 however intervening claims 4 – 7 do not also depend on claim 3, correction required prior to time of allowance, which will be handled by the Examiner via Issue Classification documentation forms.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 – 3, 8, and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over NA et al. (US Publication Number 2012/0254528, hereinafter “NA”) in view of Wilson (US Publication Number 2020/024158).

5.	As per claim 1, NA teaches a memory (401, figure 4), comprising: a first data bus (GIO1, figure 4, paragraph 47); a second data bus (GIO2, figure 4, paragraph 47); and 5first (403, figure 4) to fourth  (405, figure 4) bank groups each of which includes one or more memory banks (multi-bit data from the bank groups, paragraph 34), wherein the first to fourth bank groups transfer read data to the first data bus during a read operation (paragraph 32) based on an odd-numbered read command (odd-number read commands R1 and R3, paragraph 48), and transfer read data to the second data bus during 10a read operation based on an even-numbered read command (even-number read commands R2 and R4, paragraph 48, the bus handles the commands in an alternating manner along the first and second input signal PIN1 and PIN2).  
NA does not appear to explicitly disclose first, second third, and fourth bank groups sharing the first data bus and second data bus and one of a first, second, third and fourth bank groups transfers read data.
However, Wilson discloses first, second third, and fourth bank groups (Paragraphs 36 – 40, four bank groups B0…B3, figure 2) sharing the first data bus and second data bus (busses associated with the routing, paragraph 40) and one of a first, second, third and fourth bank groups transfers read data  (paragraph 30, read data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NA and Wilson before him or her, to modify the mapping of bank groups of NA to include the extended functionality of Wilson because it would allow for additional handling of data to be routed.
	One of ordinary skill would be motivated to make such modification in order to increase memory device flexibility (paragraph 2). Therefore, it would have been obvious to combine Wilson with NA to obtain the invention as specified in the instant claims.

6.	As per claim 10, NA teaches a memory (401, figure 4), comprising: a plurality of bank groups (403 and 405, figure 4) each of which includes a plurality of memory banks (multi-bit data from the bank groups, paragraph 34); a first data bus (GIO1, figure 4, paragraph 47); and  5a second data bus (GIO2, figure 4, paragraph 47), wherein the bank groups output read data by alternately (command transfer in alternately handled, paragraph 38) using the first data bus and the second data bus during read operations of the bank groups (even-number read commands R2 and R4, paragraph 48, the bus handles the commands in an alternating manner along the first and second input signal PIN1 and PIN2).  
NA does not appear to explicitly disclose a plurality of bank groups each of which includes a plurality of memory banks and sharing the first and second bus.

NA and Wilson are analogous art because they are from the same field of endeavor of memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NA and Wilson before him or her, to modify the mapping of bank groups of NA to include the extended functionality of Wilson because it would allow for additional handling of data to be routed.
	One of ordinary skill would be motivated to make such modification in order to increase memory device flexibility (paragraph 2). Therefore, it would have been obvious to combine Wilson with NA to obtain the invention as specified in the instant claims.

7.	NA modified by the teachings of Wilson as seen in claims 1 and 10 above, as per claims 2 and 12, NA teaches a memory, further comprising: a bus control circuit (controller 407, figure 4) configured for controlling a coupling between the first to fourth bank groups and the first data bus and the 15second data bus.  

8.	NA modified by the teachings of Wilson as seen in claims 1 and 10 above, as per claims 3 and 13, NA teaches a memory, further comprising: a parallel-to-serial conversion circuit configured for performing a parallel-to-serial conversion (409, parallel to serial converter, figure 4) on the read data transferred to the first 20data bus and the second data bus.

9.	NA modified by the teachings of Wilson as seen in claims 1 and 10 above, as per claims 8 and 14, NA teaches a memory, wherein the memory is a high bandwidth memory, and the first data bus, the second data bus, the first to fourth bank groups, the bus control circuit, and the parallel-to- 15serial conversion circuit are included in a core die of the high bandwidth memory (figure 4 represents the internals all seen in 303 figure 3, paragraph 34).  

10.	NA modified by the teachings of Wilson as seen in claims 1 and 10 above, as per claim 15, NA teaches a memory, wherein the memory further includes a logic die, and 20the logic die receives the read data obtained from the parallel- to-serial conversion of the parallel-to-serial conversion circuit through a silicon through via and transfers the received read data to a memory controller (transferred on a circuit with traces from 303 to the memory controller 301, figure 3).

11.	NA modified by the teachings of Wilson as seen in claims 1 and 10 above, as per claim 11, NA teaches a memory, wherein during a one-time read operation, a read operation is performed in one bank group among the bank groups, and whenever a read operation is performed, a data bus used for the read operation is changed between the first data bus and the 15second data bus (paragraph 38 the bus is alternating in manner in how it handles the read operation).  


Allowable Subject Matter
12.	Claims 4 – 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims upon overcoming the 112 2nd rejections cited above.

Response to Arguments
13.	Applicant’s arguments with respect to claims 1 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Applicant’s arguments directed to the claim objections have been considered but not deemed persuasive.  The Examiner agrees that the claim numbering must be maintained throughout the prosecution, however the Examiner notes that the correction of the claim number can be handle in two ways, either cancelling claims 1 – 15 and adding a new set of claims 16 – 30 which would be in the correct order or the preferred method of at the time of Allowance the Examiner will appropriately make the necessary corrections so the guidance in the MPEP is satisfied.  For better understanding the Examiner notes that MPEP § 608.01(n) subsection IV on page 600-152, recites the verbiage of how to appropriately number claims.





Conclusion

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184